Citation Nr: 0028117	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  97-20 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from October 1969 until August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of August 1996, from 
the Oakland, California, regional office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for a low back injury.

A videoconference hearing on appeal was held on August 7, 
2000, before a Veterans Law Judge.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a low 
back injury in October 1971, and that decision became final 
in the absence of an appeal.

2.  The evidence submitted subsequent to the October 1971 
decision is new in that it is not cumulative and was not 
previously considered by decisionmakers.  The evidence is 
also material because it bears directly and substantially on 
the issue on appeal, that being whether the veteran has a 
back disorder that is related to service, and it must be 
considered in order to fairly decide the merits of his claim.

3.  The veteran has a current back disability diagnosed as 
degenerative disc disease of the lumbosacral spine, status 
post bilateral L4-5 and L5-S1 laminotomy and diskectomy, with 
removal of extruded disc fragment right L5-S1 level in March 
1996, with chronic recurrent low back pain and bilateral 
radiculopathy to lower extremities.

4.  Service medical records show an impression of low back 
strain in February 1971, acute lumbar strain in April 1971, 
and musculoskeletal strain in May 1971.  

5.  The veteran's private physician, David Wren, Jr., M.D., 
attributes part of the veteran's current low back problem to 
his initial military injury.


CONCLUSIONS OF LAW

1.  The October 1971 rating decision in which the RO denied 
entitlement to service connection for a low back injury is 
final.  New and material evidence has been submitted, and the 
claim is reopened.  38 U.S.C. § 4005(c) (1970) [recodified at 
38 U.S.C.A. § 7105 (West 1991)], 38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. §§ 3.104, 19.153 (1969), 38 C.F.R. § 3.156 
(1999).

2.  The claim of entitlement to service connection for 
residuals of a low back injury is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C. § 4005(c); 38 C.F.R. §§ 3.104(a), 
19.153.  If a claim of entitlement to service connection has 
been previously denied and that decision became final, the 
claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  If the Board finds that new and material 
evidence has been submitted, it must then determine whether 
the reopened claim is well grounded based on a review of all 
the evidence of record.  Only if the claim is well grounded 
can the Board apply the third step of the analysis, which is 
to re-adjudicate the claim for service connection on the 
merits, after fulfilling VA's duty to assist the veteran in 
developing the facts of the case.  See Elkins v. West, 12 
Vet. App. 209 (1999).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156.  New evidence may be found to be material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins, 12 Vet. App. at 209.  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

VA medical records and private medical records received 
subsequent to the October 1971 decision, indicate that the 
veteran has a current back disability and that he has claimed 
low back symptomatology since service.  The treatment records 
are new, in that they are not cumulative of the evidence 
previously considered by decisionmakers.  The evidence is 
material because it bears directly and substantially on the 
issue under appeal, that being whether the veteran has a low 
back disorder that is related to service.  The Board finds, 
therefore, that new and material evidence has been submitted, 
and the claim of entitlement to service connection for a low 
back injury is reopened.

Well-grounded Claims

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims. 

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

Service medical records show that the veteran had complaints 
of back pain in service and sought treatment.  In May 1971, 
it was noted that the veteran re-injured his back and right 
hip in an automobile accident.  Service medical records show 
an impression of low back strain in February 1971, acute 
lumbar strain in April 1971, and musculoskeletal strain in 
May 1971.  The veteran claims low back symptomatology since 
service.  

The veteran has a current back disability diagnosed as 
degenerative disc disease of the lumbosacral spine, status 
post bilateral L4-5 and L5-S1 laminotomy and diskectomy, with 
removal of extruded disc fragment right L5-S1 level in March 
1996, with chronic recurrent low back pain and bilateral 
radiculopathy to lower extremities.  His private physician, 
David Wren, Jr., M.D., attributes part of the current low 
back problem to the initial military injury.

Thus, the diagnosis, incurrence and nexus requirements have 
been met and the claim is well grounded.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for residuals of a low back 
injury is reopened.  

The reopened claim of entitlement to service connection for 
residuals of a low back injury is well grounded.  

To the above extent, the appeal is granted.



REMAND

Because the claim of entitlement to service connection for 
residuals of a low back injury is well grounded, VA has a 
duty to assist the veteran in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The veteran claims that since an injury in service he has 
suffered with chronic back pain and in March 1996 had disc 
surgery at L4, L5 and S-1.  As noted above, service medical 
records show impressions of low back strain, acute lumbar 
strain, and musculoskeletal strain.  The veteran has claims 
to have had back symptoms since service.  Records from Kaiser 
Permanente Medical Group (Kaiser) covering the period from 
1979 to 1982 show that when the veteran was treated for a 
work related injury in August 1979, he had also been treated 
by VA and Dr. Winters.  The Kaiser records also indicate that 
the veteran had been treated by VA and a private physician 
prior to 1979 and that he had had back injuries in 1971, 
1973, 1974, and 1977.  Thus it appears that there are medical 
records that have not been obtained. 

The evidence of record also shows that after service, the 
veteran suffered several work-related back injuries.  He was 
awarded Workers' Compensation benefits for a back disability 
from a work-related injury in 1979.  The record also 
indicates that he filed for benefits from a work-related 
injury in 1981.  Records pertaining to the Workers' 
Compensation claims are not contained in the claims file.  

Dr. Wren, who has treated the veteran since 1980 for his back 
condition, attributes part of the current back disability to 
his initial military injury.  Dr. Wren wrote that the veteran 
related that after the initial injury in service, he 
continued to be symptomatic and sought medical treatment with 
his private physician.  The identity of that private doctor 
must be ascertained and his records requested.

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill the statutory duty to assist under 38 
U.S.C.A. § 5107(b) (West 1991).  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993).  Inasmuch as relevant medical records 
are not associated with the claims file, they must be 
obtained to ensure proper adjudication of the claim.

Accordingly, this case is remanded for the following:

1.  After obtaining any necessary 
authorization, the RO should request records 
pertaining to the veteran from Kaiser for the 
period from 1971 to 1979.

2.  The medical records from Kaiser indicate 
that the veteran had received treatment between 
1971 and 1979 from a VA hospital in San 
Francisco.  The RO should obtain the medical 
records of such treatment.  The RO should ask 
the veteran if he had been treated at any other 
VA hospital or medical center during the stated 
time period.  If additional names are provided, 
the RO should request the medical records for 
the veteran from those facilities.  

3.  The medical records from Kaiser in August 
1979 include a medical history that the veteran 
injured his back in 1971, 1973, 1974 and 1977.  
In addition, that he wore a back brace in 1973.  
The RO should request the veteran to provide 
details regarding these accidents and 
information as to where he was treated. After 
obtaining any necessary authorization, the RO 
should then request a copy of the veteran's 
complete medical records, including the results 
of any tests.  These records should include any 
medical or other history given by the veteran.

4.  The RO should obtain from the veteran the 
complete name and address of Dr. Winters, a 
private physician noted as having treated the 
veteran for the August 1979 work related injury 
in addition to his being treated by Kaiser 
Permanente Medical Group.  (See October 31, 
1979 Kaiser Permanente Medical Group record.)  
After obtaining any necessary authorization, 
the RO should then request a copy of the 
veteran's complete medical records, including 
the results of any relevant diagnostic studies, 
from the time he was first seen by Dr. Winters.  
These records should include any medical or 
other history given by the veteran.

5.  The RO should obtain the records pertaining 
to the Workers' Compensation claims based on 
the work related accidents in 1979 and 1981 and 
any others filed by the veteran.  These records 
should include the notice of award or denial, 
any correspondence regarding the claims, and 
the medical records on which the determinations 
were made.

6.  The RO should obtain the name and address 
of the private physician (referred to in 
discussion with Dr. Wren) from whom the veteran 
received treatment for ongoing low back 
symptoms after service, during the period from 
approximately 1971 to 1980.  After obtaining 
any necessary authorization, the RO should then 
request a copy of the veteran's complete 
medical records from the time the veteran was 
first seen by that doctor. These records should 
include any medical or other history given by 
the veteran and the results of any relevant 
diagnostic studies.

7.  When the above development has been 
completed to the extent possible and any 
additional evidence has been added to the 
record, the veteran should be afforded an 
examination by a neurosurgeon, if available, or 
otherwise by an appropriate physician, to whom 
the claims folder must be made available.  The 
physician should be asked to address the 
following:  
(1) Despite the veteran's post-service back 
injuries, is it at least as likely as not that 
his lumbar disc disease had its onset during 
service or is related to the low back strain 
and symptoms consistent with sciatic irritation 
noted during service as reflected in the 
service medical records; (2) Does the veteran 
now have any chronic low back disorder other 
than post-operative disc disease and, if so, is 
such as likely as not of service onset or 
related to the low back strain and symptoms 
consistent with sciatic irritation noted during 
service as reflected in the service medical 
records.  The rationale for any conclusions 
should be explained.   

8.  The RO should then review the record and 
ensure that all the above actions have been 
completed to the extent possible.  The RO is 
advised that where the remand orders of the 
Board or the Court are not complied with, the 
Board errs as a matter of law when it fails to 
ensure compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 268 
(1998). 

9.  After any indicated corrective action has 
been completed, the RO should again review the 
record and re-adjudicate the veteran's claim of 
entitlement to service connection for residuals 
of a low back injury.  If the benefit sought on 
appeal remains denied the veteran and his 
representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes). 

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	JANE E. SHARP
	Veterans Law Judge
	Board of Veterans' Appeals

 



